Citation Nr: 0824856	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-38 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1975 to May 
1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted the veteran's claim for service connection for 
bilateral hearing loss and assigned an initial 0 percent 
(i.e., noncompensable) rating, retroactively effective from 
the date of receipt of his claim.  He wants a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Also in that August 2006 rating decision, the RO denied the 
veteran's claims for service connection for tinea pedis 
("left foot fungus") and for bilateral tinnitus.  
In September 2006, in response, he filed a notice of 
disagreement (NOD) concerning the denial of service 
connection for the left foot fungus - in addition to 
appealing for a higher initial rating for his bilateral 
hearing loss.  But in another decision since issued, in 
November 2006, the RO granted service connection for his left 
foot fungus and assigned an initial 0 percent (i.e., 
noncompensable) rating, also retroactively effective from the 
date of receipt of his claim.  As well, the RO granted a 10 
percent disability rating based on multiple, noncompensable, 
service-connected disabilities, specifically the bilateral 
hearing loss and foot fungus.  In November 2006, the RO 
issued a statement of the case (SOC) regarding his claim of 
entitlement to a rating higher than 0 percent for his 
service-connected bilateral hearing loss.  And his December 
2006 substantive appeal (VA Form 9) in response to the SOC 
only contested the initial rating for his bilateral hearing 
loss, so this is the only issue currently before the Board.  
38 C.F.R. § 20.200 (2007).  See also Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second NOD must thereafter be timely filed to 
initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).




FINDING OF FACT

The veteran has level I hearing loss in both his right ear 
and left ear, i.e., bilaterally.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 0 
percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of two letters, one dated in May 
2006 and one dated in September 2006, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consider, as well, that the RO issued that first VCAA notice 
letter prior to initially adjudicating the veteran's claim, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  It equally deserves 
mentioning that the initial May 2006 letter informed the 
veteran that a downstream disability rating and effective 
date would be assigned if his underlying claim for service 
connection was eventually granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Also, since providing the additional VCAA notice in September 
2006 (concerning his downstream claim for a higher initial 
disability rating), the RO has gone back and readjudicated 
his claim in the November 2006 statement of the case (SOC).  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (both indicating that if, for whatever 
reason, there was no VCAA notice prior to the initial 
adjudication of the claim or, if there was, it was inadequate 
(i.e., not fully content-compliant), then this timing error 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a SOC or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
veteran is given an opportunity to participate effectively in 
the adjudication of the claim).

Moreover, in cases, as here, where the claim arose in another 
context, namely, the veteran trying to establish his 
underlying entitlement to service connection, and this claim 
since has been granted and he has appealed a downstream 
issue, i.e., the rating assigned for his disability, his 
initial underlying claim has been more than substantiated - 
it has been proven, thereby rendering § 5103(a) notice 
no longer required because the intended purpose of the notice 
has been fulfilled.  Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008).  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  

So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, private medical records, and VA medical records - 
including the report of his compensation evaluation to 
determine the etiology and severity of his bilateral hearing 
loss .  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See also Caffrey v. West, 6 Vet. App. 377 (1994).  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.



If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than other others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).



The veteran had a VA audiology examination in July 2006.  
His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

55
55
50
50
LEFT

55
50
50
45

The average puretone threshold was 53 in the right ear and 50 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and 96 
percent in the left ear.  

During the July 2006 VA audiological examination, the veteran 
reported that his situation of greatest difficulty was 
hearing "personal conversations, gatherings, etc."  
That was a description of the effect of his disability on his 
daily activities.  38 C.F.R. § 4.10.  See also Martinak v. 
Nicholson, No. 05-1195 (U. S. Vet. App. August 23, 2007).

If the veteran's puretone threshold at each of the four 
specified frequencies is 55 decibels or more, the Roman 
numeral value is determined using both Table VI and VIa, 
whichever results in a higher numeral value.  38 C.F.R. § 
4.86(a) (discussing exceptional patterns of hearing 
impairment).  However, his puretone thresholds do not meet 
the standard for an exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86(a).  He also does not have a puretone 
threshold of 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz to warrant application of 
38 C.F.R. § 4.86(b), another permissible exception for an 
exceptional pattern of hearing impairment.

Rather, applying the results of the July 2006 examination to 
Table VI of the VA regulations yields a Roman numeral value 
of I in the right ear and I in the left ear.  Applying these 
values to Table VII, the Board finds that the veteran's 
bilateral hearing loss warrants a 0 percent disability 
evaluation, and not more.

In his September 2006 NOD, the veteran describes in detail 
the impact that his bilateral hearing loss has had "on both 
[his] professional and personal life."  

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  That is, as there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest the veteran is not adequately 
compensated by the regular rating schedule, the Board finds 
no reason to refer this case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim for an initial disability rating higher than 0 
percent for bilateral hearing loss is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


